Title: From Alexander Hamilton to William R. Putnam, July 1800
From: Hamilton, Alexander
To: Putnam, William R.



New York July 1800
Sir

I am proprietor of five shares in the lands of the Ohio Company, in respect to which I take the liberty to ask your assistance, ’till some general arrangement, which is meditated, shall be adopted by the proprietors in this quarter.
Having learnt that ⟨–⟩ taxes have been imposed on the lands w⟨hich⟩ require for its security a remittance of money—that 80 dollars will be equal to the demand for my shares I enclose you that sum in bank bills and request that you will have the goodness to discharge the tax upon my five shares. With great esteem
I am Sir   Yr. Obed ser

A Hamilton
William R Putnam
